DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1, 3-7, 9-14, & 16-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1 & 14, 
The prior art does not disclose or suggest the claimed “the first door panel comprises fingers that interlock with fingers of the second door panel in an alternating manner in a direction of a height of the AACB; and when the fingers of the second door panel slide in a lateral direction, orthogonal to the vertical direction, relative to the fingers of the first door panel to vary the width of the AACB, a first row of viewports are opened between adjacent fingers of the first door panel and a second row of viewports are opened between adjacent fingers of the second door panel” in combination with the remaining claim elements as set forth in claims 1 & 14.  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “the first door panel comprises fingers that interlock with fingers of the second door panel in an alternating manner in a direction of a height of the AACB; sliding the fingers of the second door panel in a lateral direction, orthogonal to the vertical direction, relative to the fingers of the first door panel to vary a width of the AACB and to open a first row of viewports between adjacent fingers of the first door panel and a second row of viewports between adjacent fingers of the second door panel” in combination with the remaining claim elements as set forth in claim 7.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647